Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 1 of 16 Page ID #:315



   1   Julie L. Hussey, Bar No. 237711
       JHussey@perkinscoie.com
   2   Julian Feldbein-Vinderman, Bar No. 307838
       JFeldbeinVinderman@perkinscoie.com
   3   PERKINS COIE LLP
       11452 El Camino Real, Suite 300
   4   San Diego, CA 92130-2594
       Telephone: 858.720.5700
   5   Facsimile: 858.720.5799
   6   Attorneys for Defendant
       Amazon.com, Inc.
   7
       Christopher Brennan, SBN 220072
   8   Matthew E. Delinko, SBN 302832
       BAUMAN LOEWE WITT & MAXWELL,
   9   PLLC
       8765 E. Bell Road, Ste. 210
  10   Scottsdale, AZ 85260
       Telephone: (480) 502-4664, Ext. 4217
  11   Fax: (480) 502-4774
  12   Attorneys for Plaintiff Hartford
       Underwriters Insurance Company
  13

  14                        UNITED STATES DISTRICT COURT
  15                       CENTRAL DISTRICT OF CALIFORNIA
  16

  17   HARTFORD UNDERWRITERS                    Case No. 2:19-cv-07480 AB (RAOx)
       INSURANCE COMPANY, a
  18   foreign corporation, individually and    STIPULATED PROTECTIVE ORDER
       as subrogee for its insured, Josephine   AND [PROPOSED] ORDER
  19   & Ignazio Vivirito                       THEREON1
  20                      Plaintiff,            Magistrate Judge: Hon. Rozella A. Oliver
  21             v.
  22   TERA-POWER ENERGY
       COMPANY, a foreign entity;
  23   GOOD TIME CO., a foreign entity;
       HONG KONG UNI-SUN
  24   TECHNOLOGY LIMITED, a
       foreign entity; AMAZON.COM,
  25   INC., a Delaware corporation; and
       DOES 1 – 20, inclusive,
  26

  27
             1
               This Stipulated Protective Order is substantially based on the model
  28   protective order provided under Magistrate Judge Rozella A. Oliver’s Procedures.

                                                              STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-07480 AB(RAOx)
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 2 of 16 Page ID #:316



   1
                             Defendants.
   2

   3

   4   1.      A. PURPOSES AND LIMITATIONS
   5           Discovery in this action is likely to involve production of confidential,
   6   proprietary or private information for which special protection from public
   7   disclosure and from use for any purpose other than prosecuting this litigation may
   8   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
   9   to enter the following Stipulated Protective Order. The parties acknowledge that
  10   this Order does not confer blanket protections on all disclosures or responses to
  11   discovery and that the protection it affords from public disclosure and use extends
  12   only to the limited information or items that are entitled to confidential treatment
  13   under the applicable legal principles.
  14           B. GOOD CAUSE STATEMENT
  15           This action is likely to involve confidential and proprietary materials and
  16   information including, confidential or competitively sensitive business or
  17   financial information, information regarding confidential business practices, or
  18   other confidential research, development, or commercial information (including
  19   information implicating privacy rights of third parties), information otherwise
  20   generally unavailable to the public, or which may be privileged or otherwise
  21   protected from disclosure under state or federal statutes, court rules, case
  22   decisions, or common law. Accordingly, to expedite the flow of information, to
  23   facilitate the prompt resolution of disputes over confidentiality of discovery
  24   materials, to adequately protect information the parties are entitled to keep
  25   confidential, to ensure that the parties are permitted reasonable necessary uses of
  26   such material in preparation for and in the conduct of trial, to address their
  27   handling at the end of the litigation, and serve the ends of justice, a protective
  28   order for such information is justified in this matter. It is the intent of the parties
                                                    -1-
                                                                    STIPULATED PROTECTIVE ORDER
                                                                     CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 3 of 16 Page ID #:317



   1   that information will not be designated as confidential for tactical reasons and that
   2   nothing be so designated without a good faith belief that it has been maintained in
   3   a confidential, non-public manner, and there is good cause why it should not be
   4   part of the public record of this case.
   5            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
   6            The parties further acknowledge, as set forth in Section 12.3, below, that
   7   this Stipulated Protective Order does not entitle them to file confidential
   8   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
   9   be followed and the standards that will be applied when a party seeks permission
  10   from the court to file material under seal.
  11            There is a strong presumption that the public has a right of access to
  12   judicial proceedings and records in civil cases. In connection with non-dispositive
  13   motions, good cause must be shown to support a filing under seal. See Kamakana
  14   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
  15   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
  16   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
  17   protective orders require good cause showing), and a specific showing of good
  18   cause or compelling reasons with proper evidentiary support and legal
  19   justification, must be made with respect to Protected Material that a party seeks to
  20   file under seal. The parties’ mere designation of Disclosure or Discovery Material
  21   as CONFIDENTIAL does not— without the submission of competent evidence
  22   by declaration, establishing that the material sought to be filed under seal
  23   qualifies as confidential, privileged, or otherwise protectable—constitute good
  24   cause.
  25            Further, if a party requests sealing related to a dispositive motion or trial,
  26   then compelling reasons, not only good cause, for the sealing must be shown, and
  27   the relief sought shall be narrowly tailored to serve the specific interest to be
  28   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
                                                     -2-
                                                                     STIPULATED PROTECTIVE ORDER
                                                                      CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 4 of 16 Page ID #:318



   1   2010). For each item or type of information, document, or thing sought to be filed
   2   or introduced under seal in connection with a dispositive motion or trial, the party
   3   seeking protection must articulate compelling reasons, supported by specific facts
   4   and legal justification, for the requested sealing order. Again, competent evidence
   5   supporting the application to file documents under seal must be provided by
   6   declaration.
   7           Any document that is not confidential, privileged, or otherwise protectable
   8   in its entirety will not be filed under seal if the confidential portions can be
   9   redacted. If documents can be redacted, then a redacted version for public
  10   viewing, omitting only the confidential, privileged, or otherwise protectable
  11   portions of the document, shall be filed. Any application that seeks to file
  12   documents under seal in their entirety should include an explanation of why
  13   redaction is not feasible.
  14   2.      DEFINITIONS
  15           2.1    Action: This pending federal lawsuit entitled Hartford Underwriters
  16   Insurance Company v. Tera-Power Energy Company et al., Case No. 2:19-cv-
  17   07480 AB (RAOx).
  18           2.2    Challenging Party: a Party or Non-Party that challenges the
  19   designation of information or items under this Order.
  20           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  21   how it is generated, stored or maintained) or tangible things that qualify for
  22   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  23   the Good Cause Statement.
  24           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  25   each of their support staff).
  26           2.5    Designating Party: a Party or Non-Party that designates information or
  27   items that it produces in disclosures or in responses to discovery as
  28   “CONFIDENTIAL.”
                                                   -3-
                                                                   STIPULATED PROTECTIVE ORDER
                                                                    CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 5 of 16 Page ID #:319



   1           2.6   Disclosure or Discovery Material: all items or information, regardless
   2   of the medium or manner in which it is generated, stored, or maintained (including,
   3   among other things, testimony, transcripts, and tangible things), that are produced
   4   or generated in disclosures or responses to discovery in this matter.
   5           2.7   Expert: a person with specialized knowledge or experience in a matter
   6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   7   an expert witness or as a consultant in this Action.
   8           2.8   House Counsel: attorneys who are employees of a party to this Action.
   9   House Counsel does not include Outside Counsel of Record or any other outside
  10   counsel.
  11           2.9   Non-Party: any natural person, partnership, corporation, association or
  12   other legal entity not named as a Party to this action.
  13           2.10 Outside Counsel of Record: attorneys who are not employees of a
  14   party to this Action but are retained to represent or advise a party to this Action and
  15   have appeared in this Action on behalf of that party or are affiliated with a law firm
  16   that has appeared on behalf of that party, and includes support staff.
  17           2.11 Party: any party to this Action, including all of its officers, directors,
  18   employees, consultants, retained experts, and Outside Counsel of Record (and their
  19   support staffs).
  20           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  21   Discovery Material in this Action.
  22           2.13 Professional Vendors: persons or entities that provide litigation
  23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  25   and their employees and subcontractors.
  26           2.14 Protected Material: any Disclosure or Discovery Material that is
  27   designated as “CONFIDENTIAL” or “FOR ATTORNEYS’ EYES ONLY.”
  28
                                                    -4-
                                                                   STIPULATED PROTECTIVE ORDER
                                                                    CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 6 of 16 Page ID #:320



   1            2.15 Receiving Party: a Party that receives Disclosure or Discovery
   2   Material from a Producing Party.
   3            2.16 Attorneys’ Eyes Only. The label “Attorneys’ Eyes Only” shall be
   4   used in the manner proscribed in subparagraph 5.4 below and means that the only
   5   person(s) allowed to view information so labeled are counsel for the Receiving
   6   Party which requests the information, or an expert or consultant of the Receiving
   7   Party.
   8   3.       SCOPE
   9            The protections conferred by this Stipulation and Order cover not only
  10   Protected Material (as defined above), but also (1) any information copied or
  11   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  12   compilations of Protected Material; and (3) any testimony, conversations, or
  13   presentations by Parties or their Counsel that might reveal Protected Material.
  14            Any use of Protected Material at trial shall be governed by the orders of the
  15   trial judge. This Order does not govern the use of Protected Material at trial.
  16   4.       HANDLING DURING TRIAL
  17            Confidential Information that is subject to this Protective Order may be marked
  18   and used as trial exhibits by any party, subject to terms and conditions imposed by
  19   the Court.
  20   5.       DESIGNATING PROTECTED MATERIAL
  21            5.1   Exercise of Restraint and Care in Designating Material for Protection.
  22   Each Party or Non-Party that designates information or items for protection under
  23   this Order must take care to limit any such designation to specific material that
  24   qualifies under the appropriate standards. The Designating Party must designate for
  25   protection only those parts of material, documents, items or oral or written
  26   communications that qualify so that other portions of the material, documents,
  27   items or communications for which protection is not warranted are not swept
  28   unjustifiably within the ambit of this Order.
                                                   -5-
                                                                  STIPULATED PROTECTIVE ORDER
                                                                   CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 7 of 16 Page ID #:321



   1           If it comes to a Designating Party’s attention that information or items that it
   2   designated for protection do not qualify for protection, that Designating Party must
   3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   4           5.2      Manner and Timing of Designations. Except as otherwise provided in
   5   this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material
   6   that qualifies for protection under this Order must be clearly so designated before
   7   the material is disclosed or produced.
   8           Designation in conformity with this Order requires:
   9                 (a) for information in documentary form (e.g., paper or electronic
  10   documents, but excluding transcripts of depositions or other pretrial or trial
  11   proceedings), that the Producing Party affix the following legend
  12                       CONFIDENTIAL: Subject to Protective Order in Case No.
  13                 2:19-cv-07480 AB(RAOx)
  14   (hereinafter “CONFIDENTIAL legend”), to each page that contains Protected
  15   Material. If only a portion of the material on a page qualifies for protection, the
  16   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  17   appropriate markings in the margins).
  18           A Party or Non-Party that makes original documents available for inspection
  19   need not designate them for protection until after the inspecting Party has indicated
  20   which documents it would like copied and produced. During the inspection and
  21   before the designation, all of the material made available for inspection shall be
  22   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
  23   it wants copied and produced, the Producing Party must determine which documents,
  24   or portions thereof, qualify for protection under this Order. Then, before producing
  25   the specified documents, the Producing Party must affix the “CONFIDENTIAL
  26   legend” to each page that contains Protected Material. If only a portion of the material
  27

  28
                                                     -6-
                                                                   STIPULATED PROTECTIVE ORDER
                                                                    CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 8 of 16 Page ID #:322



   1   on a page qualifies for protection, the Producing Party also must clearly identify the
   2   protected portion(s) (e.g., by making appropriate markings in the margins).
   3                 (b) Within 30 days after receiving a deposition transcript, a party may
   4   inform the other Parties if portions of it are designated as “CONFIDENTIAL.” All
   5   persons and Parties in possession of a copy of a designated deposition transcript
   6   shall appropriately mark it as containing protected testimony.
   7                 (c) for information produced in some form other than documentary and
   8   for any other tangible items, that the Producing Party affix in a prominent place on
   9   the exterior of the container or containers in which the information is stored the
  10   legend “CONFIDENTIAL.” If only a portion or portions of the information
  11   warrants protection, the Producing Party, to the extent practicable, shall identify the
  12   protected portion(s).
  13                 (d) If a document containing Protected Material is produced in native
  14   format, the file name shall contain the term “CONFIDENTIAL” or otherwise
  15   clearly indicate that it contains information subject to this Protective Order.
  16           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  17   failure to designate qualified information or items does not, standing alone, waive
  18   the Designating Party’s right to secure protection under this Order for such
  19   material. Upon timely correction of a designation, the Receiving Party must make
  20   reasonable efforts to assure that the material is treated in accordance with the
  21   provisions of this Order.
  22           5.4      Highly Sensitive Information. Certain documents to be produced by
  23   the Parties may be highly sensitive, proprietary, commercial, or personal
  24   information. Such highly sensitive information shall be labeled, in addition to the
  25   marking described in subparagraph 5.2, as “FOR ATTORNEYS’ EYES ONLY”
  26   and such information will be disclosed only to counsel for the requesting party,
  27   subject to subparagraph 7.2(a), or to an expert or consultant, subject to
  28   subparagraph 7.2(c), and not to the Parties or any other person. A party producing
                                                     -7-
                                                                    STIPULATED PROTECTIVE ORDER
                                                                     CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 9 of 16 Page ID #:323



   1   documents that it believes constitute highly sensitive information shall label the
   2   documents with the following legend or something substantially similar:
   3                 CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY: Subject to
   4                 Protective Order in Case No. 2:19-cv-07480 AB(RAOx)
   5           Documents labeled “FOR ATTORNEYS’ EYES ONLY” are subject to all of
   6   the provisions of this Protective Order governing the use, disclosure, and
   7   destruction of Protected Material, as well as the additional restrictions contained in
   8   this subparagraph 5.4.
   9   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  10           6.1     Timing of Challenges. Any Party or Non-Party may challenge a
  11   designation of confidentiality at any time that is consistent with the Court’s
  12   Scheduling Order.
  13           6.2     Meet and Confer. The Challenging Party shall initiate the dispute
  14   resolution process under Local Rule 37.1 et seq.
  15           6.3     The burden of persuasion in any such challenge proceeding shall be on
  16   the Designating Party. Frivolous challenges and those made for an improper purpose
  17   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  18   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  19   or withdrawn the confidentiality designation, all parties shall continue to afford the
  20   material in question the level of protection to which it is entitled under the Producing
  21   Party’s designation until the Court rules on the challenge.
  22   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
  23           7.1     Basic Principles. A Receiving Party may use Protected Material that is
  24   disclosed or produced by another Party or by a Non-Party in connection with this
  25   Action only for prosecuting, defending or attempting to settle this Action. Such
  26   Protected Material may be disclosed only to the categories of persons and under the
  27   conditions described in this Order. When the Action has been terminated, a
  28
                                                   -8-
                                                                  STIPULATED PROTECTIVE ORDER
                                                                   CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 10 of 16 Page ID #:324



   1   Receiving Party must comply with the provisions of section 13 below (FINAL
   2   DISPOSITION).
   3           Protected Material must be stored and maintained by a Receiving Party at a
   4   location and in a secure manner that ensures that access is limited to the persons
   5   authorized under this Order.
   6           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   7   otherwise ordered by the court or permitted in writing by the Designating Party, a
   8   Receiving Party may disclose any information or item designated
   9   “CONFIDENTIAL” only to:
  10                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  11   well as employees of said Outside Counsel of Record to whom it is reasonably
  12   necessary to disclose the information for this Action;
  13                 (b) the officers, directors, and employees (including House Counsel) of
  14   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  15                 (c) Experts (as defined in this Order) of the Receiving Party to whom
  16   disclosure is reasonably necessary for this Action and who have signed the
  17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  18                 (d) the court and its personnel;
  19                 (e) court reporters and their staff;
  20                 (f) professional jury or trial consultants, mock jurors, and Professional
  21   Vendors to whom disclosure is reasonably necessary for this Action and who have
  22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  23                 (g) the author or recipient of a document containing the information or a
  24   custodian or other person who otherwise possessed or knew the information;
  25                 (h) during their depositions, witnesses, and attorneys for witnesses, in the
  26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  27   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
  28   will not be permitted to keep any confidential information unless they sign the
                                                        -9-
                                                                     STIPULATED PROTECTIVE ORDER
                                                                      CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 11 of 16 Page ID #:325



   1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   2   agreed by the Designating Party or ordered by the court. Pages of transcribed
   3   deposition testimony or exhibits to depositions that reveal Protected Material may
   4   be separately bound by the court reporter and may not be disclosed to anyone
   5   except as permitted under this Stipulated Protective Order; and
   6               (i) any mediator or settlement officer, and their supporting personnel,
   7   mutually agreed upon by any of the parties engaged in settlement discussions.
   8   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   9           IN OTHER LITIGATION
  10           If a Party is served with a subpoena or a court order issued in other litigation
  11   that compels disclosure of any information or items designated in this Action as
  12   “CONFIDENTIAL,” that Party must:
  13               (a) promptly notify in writing the Designating Party. Such notification
  14   shall include a copy of the subpoena or court order;
  15               (b) promptly notify in writing the party who caused the subpoena or order
  16   to issue in the other litigation that some or all of the material covered by the
  17   subpoena or order is subject to this Protective Order. Such notification shall include
  18   a copy of this Stipulated Protective Order; and
  19               (c) cooperate with respect to all reasonable procedures sought to be
  20   pursued by the Designating Party whose Protected Material may be affected.
  21           If the Designating Party timely seeks a protective order, the Party served with
  22   the subpoena or court order shall not produce any information designated in this
  23   action as “CONFIDENTIAL” before a determination by the court from which the
  24   subpoena or order issued, unless the Party has obtained the Designating Party’s
  25   permission. The Designating Party shall bear the burden and expense of seeking
  26   protection in that court of its confidential material and nothing in these provisions
  27   should be construed as authorizing or encouraging a Receiving Party in this Action
  28   to disobey a lawful directive from another court.
                                                   -10-
                                                                  STIPULATED PROTECTIVE ORDER
                                                                   CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 12 of 16 Page ID #:326



   1   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   2           PRODUCED IN THIS LITIGATION
   3               (a) The terms of this Order are applicable to information produced by a
   4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   5   produced by Non-Parties in connection with this litigation is protected by the
   6   remedies and relief provided by this Order. Nothing in these provisions should be
   7   construed as prohibiting a Non-Party from seeking additional protections.
   8               (b) In the event that a Party is required, by a valid discovery request, to
   9   produce a Non-Party’s confidential information in its possession, and the Party is
  10   subject to an agreement with the Non-Party not to produce the Non-Party’s
  11   confidential information, then the Party shall:
  12                  (1)    promptly notify in writing the Requesting Party and the Non-
  13   Party that some or all of the information requested is subject to a confidentiality
  14   agreement with a Non-Party;
  15                  (2)    promptly provide the Non-Party with a copy of the Stipulated
  16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  17   specific description of the information requested; and
  18                  (3)    make the information requested available for inspection by the
  19   Non-Party, if requested.
  20               (c) If the Non-Party fails to seek a protective order from this court within
  21   14 days of receiving the notice and accompanying information, the Receiving Party
  22   may produce the Non-Party’s confidential information responsive to the discovery
  23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  24   not produce any information in its possession or control that is subject to the
  25   confidentiality agreement with the Non-Party before a determination by the court.
  26   Absent a court order to the contrary, the Non-Party shall bear the burden and
  27   expense of seeking protection in this court of its Protected Material.
  28
                                                    -11-
                                                                    STIPULATED PROTECTIVE ORDER
                                                                     CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 13 of 16 Page ID #:327



   1   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3   Protected Material to any person or in any circumstance not authorized under this
   4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   7   persons to whom unauthorized disclosures were made of all the terms of this Order,
   8   and (d) request such person or persons to execute the “Acknowledgment and
   9   Agreement to Be Bound” that is attached hereto as Exhibit A.
  10   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  11           PROTECTED MATERIAL
  12
               When a Producing Party gives notice to Receiving Parties that certain

  13
       inadvertently produced material is subject to a claim of privilege or other

  14
       protection, the obligations of the Receiving Parties are those set forth in Federal

  15
       Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

  16
       whatever procedure may be established in an e-discovery order that provides for

  17
       production without prior privilege review. Pursuant to Federal Rule of Evidence

  18
       502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

  19
       of a communication or information covered by the attorney-client privilege or work

  20
       product protection, the parties may incorporate their agreement in the stipulated

  21
       protective order submitted to the court.

  22   12.     MISCELLANEOUS
  23           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  24   person to seek its modification by the Court in the future.
  25           12.2 Right to Assert Other Objections. By stipulating to the entry of this
  26   Protective Order, no Party waives any right it otherwise would have to object to
  27   disclosing or producing any information or item on any ground not addressed in
  28   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                  -12-
                                                                  STIPULATED PROTECTIVE ORDER
                                                                   CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 14 of 16 Page ID #:328



   1   any ground to use in evidence of any of the material covered by this Protective
   2   Order.
   3           12.3 Filing Protected Material. A Party that seeks to file under seal any
   4   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   5   may only be filed under seal pursuant to a court order authorizing the sealing of the
   6   specific Protected Material at issue. If a Party’s request to file Protected Material
   7   under seal is denied by the court, then the Receiving Party may file the information
   8   in the public record unless otherwise instructed by the court.
   9   13.     FINAL DISPOSITION
  10           Within 90 days after the final disposition of this Action, as defined in
  11   paragraph 4, each Receiving Party must return all Protected Material to the Producing
  12   Party or destroy such material. As used in this subdivision, “all Protected Material”
  13   includes all copies, abstracts, compilations, summaries, and any other format
  14   reproducing or capturing any of the Protected Material. Whether the Protected
  15   Material is returned or destroyed, the Receiving Party must submit a written
  16   certification to the Producing Party (and, if not the same person or entity, to the
  17   Designating Party) by the 90 day deadline that (1) identifies (by category, where
  18   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
  19   that the Receiving Party has not retained any copies, abstracts, compilations,
  20   summaries or any other format reproducing or capturing any of the Protected
  21   Material.
  22           //
  23           //
  24           //
  25           //
  26           //
  27           //
  28           //
                                                  -13-
                                                                  STIPULATED PROTECTIVE ORDER
                                                                   CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 15 of 16 Page ID #:329



   1   14.     VIOLATION
   2           Any violation of this Order may be punished by appropriate measures
   3   including, without limitation, contempt proceedings and/or monetary sanctions.
   4

   5           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
   6    DATED: May 19, 2020              PERKINS COIE LLP
   7
                                         By:/s/ Julian Feldbein-Vinderman
   8                                        Julie L. Hussey, Bar No. 237711
                                            JHussey@perkinscoie.com
   9                                        Julian Feldbein-Vinderman, Bar No. 307838
                                            JFeldbeinVinderman@perkinscoie.com
  10
                                         Attorneys for Defendant
  11                                     Amazon.com, Inc.
  12                                     BAUMAN LOEWE WITT & MAXWELL,
        DATED: May 19, 2020
                                         PLLC
  13

  14                                     By:/s/ Matthew E. Delinko
  15
                                            Matthew E. Delinko
                                            mdelinko@blwmlawfirm.com
  16
                                            Christopher J. Brennan
                                            cbrennan@blwmlawfirm.com
  17                                     Attorneys for Plaintiff
  18
                                         Hartford Underwriters Insurance Company

  19

  20
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  21

  22
       DATE: May 20, 2020                    ______________________________
  23                                         Honorable Rozella A. Oliver
  24
                                             United States Magistrate Judge

  25

  26

  27

  28
                                                -14-
                                                              STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-07480 AB(RAOx)

       3510019v1
Case 2:19-cv-07480-AB-RAO Document 38 Filed 05/20/20 Page 16 of 16 Page ID #:330



   1                                        EXHIBIT A
   2
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
       I, _____________________________ [print or type full name], of
   4
       _________________ [print or type full address], declare under penalty of perjury
   5
       that I have read in its entirety and understand the Stipulated Protective Order that
   6
       was issued by the United States District Court for the Central District of California
   7
       in the case of Hartford Underwriters Insurance Company v. Tera-Power Energy
   8
       Company, et al., Case No. 2:19-cv-07480-AB (RAO). I agree to comply with and to
   9
       be bound by all the terms of this Stipulated Protective Order and I understand and
  10
       acknowledge that failure to so comply could expose me to sanctions and punishment
  11
       in the nature of contempt. I solemnly promise that I will not disclose in any manner
  12
       any information or item that is subject to this Stipulated Protective Order to any
  13
       person or entity except in strict compliance with the provisions of this Order.
  14
             I further agree to submit to the jurisdiction of the United States District Court
  15
       for the Central District of California for the purpose of enforcing the terms of this
  16
       Stipulated Protective Order, even if such enforcement proceedings occur after
  17
       termination of this action.
  18
       I hereby appoint _____________________[print or type full name] of
  19
       ____________________________________[print or type full address and telephone
  20
       number] as my California agent for service of process in connection with this action
  21
       or any proceedings related to enforcement of this Stipulated Protective Order.
  22

  23
       Date: ________________
  24
       City and State where sworn and signed: _________________________________
  25

  26
       Printed name: _______________________________
  27
       Signature: __________________________________
  28
                                                  -1-
                                                                 STIPULATED PROTECTIVE ORDER
                                                                  CASE NO. 2:19-cv-07480 AB(RAOx)
